Gray, C. J.
The competency of the magistrate, before whom this prosecution was commenced, is not objected to on account of any disqualification by reason of personal interest in the pause, as in Richardson v. Welcome, 6 Cush. 331, but upon the ground that, holding the executive office of mayor of the city of New Bedford, he could not at the same time exercise judicial power as a judge within the same territory. As, upon the allegations of the plea, he was at least a judge defacto, his jurisdiction could not be controverted upon this ground, nor the question whether the two offices were incompatible be tried, in a proceeding to which he was not a party. Milward v. Thatcher, 2 T. R. 81, 87. McGregor v. Balch, 14 Vt. 428. Coolidge v. Brigham, 1 Allen, 333. Sheehan's case, 122 Mass. 445.

Judgment affirmed.